Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 6, 1985, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
*850The defendant waived his right to appeal as a condition of the plea (see, People v Davison, 108 AD2d 820). Accordingly, the appeal is dismissed. The defendant’s claim as to the ineffective assistance of counsel rests upon matters outside the record and may only be presented by way of a motion pursuant to CPL 440.10. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.